

115 HR 6266 IH: Enhancing Public Access to Feminine Hygiene Products Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6266IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 40 to require the Administrator of General Services to make feminine hygiene
			 products available in restrooms in public buildings, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Enhancing Public Access to Feminine Hygiene Products Act. 2.Feminine hygiene products in restrooms in public buildings (a)In generalSection 3314 of title 40, United States Code, is amended—
 (1)in the heading, by inserting and feminine hygiene products after Baby changing facilities; (2)by redesignating subsection (c) as subsection (d);
 (3)by adding after subsection (b) the following new subsection:  (c)Availability of feminine hygiene productsTo the extent practicable, the Administrator shall, in each bathroom that is in a public building and that the Administrator determines appropriate, make available feminine hygiene products free of charge.; and
 (4)in subsection (d), as so redesignated, by adding at the end the following new paragraph:  (3)Feminine hygiene productThe term feminine hygiene product means a product used with respect to menstruation or other genital-tract secretion, including a tampon, pad, wipe, liner, or cup..
 (b)Technical and conforming amendmentThe table of sections at the beginning of chapter 33 of title 40, United States Code, is amended in the item relating to section 3314 by inserting and feminine hygiene products after Baby changing facilities.
			